ORDER
PER CURIAM.
Mwenyeji Mtu appeals the circuit court’s judgment dismissing his petition seeking injunctive relief and damages for wrongful condemnation and demolition. We have reviewed the parties’ briefs and the record *149on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b)(5).